Citation Nr: 0716657	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a kidney 
disability, including as secondary to service-connected 
disability (use of nonsteroidal anti-inflammatory drugs).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1984 until 
December 1985.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that further development is required in order 
to fulfill VA's duty to notify obligations under the VCAA for 
her claims of entitlement to service connection and to an 
increased rating.  Indeed, the August 2002 VCAA notice letter 
did not inform the claimant of any information and evidence 
not of record that is necessary to substantiate the claims 
for service connection and for an increased rating.  
Specifically, the notice letter did not inform the veteran of 
what the evidence must show to support a claim for service 
connection on a direct or secondary basis.  Additionally, the 
notice letter did not inform the veteran of what the evidence 
must show to support a claim for an increased rating.  Based 
on the foregoing, further notice is necessary to correct this 
deficiency.

Also regarding notice and during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In this case, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims on appeal.  
As these questions are currently involved, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs the veteran that a 
disability rating and effective date will be assigned in the 
event of award of benefits, and also includes an explanation 
of the type of evidence needed to establish a disability 
rating and effective date.

In addition to the notice deficiencies discussed above, the 
Board further finds that additional development is required 
in order to satisfy the duty to assist.  With regard to the 
veteran's claim of entitlement to service connection for 
kidney disability, manifested by glomerulonephritis, the 
Boards finds that development of the record is required 
before this claim can be properly adjudicated.  A review of 
the report of the VA examination in October 2002 reveals that 
the VA examiner opined as to whether or not the veteran's 
chronic renal insufficiency is related to nonsteroidal anti-
inflammatory drug use nephropathy.  However, the examiner did 
not opine whether any current kidney disability, manifested 
by chronic renal insufficiency and/or glomerulonephritis, is 
directly related to her active military service.  Therefore, 
the Board is remanding to obtain such an opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of (1) entitlement to service 
connection for a kidney disability, 
including as secondary to use of 
nonsteroidal anti-inflammatory drugs, and 
(2) entitlement to an increased 
evaluation for chondromalacia of the left 
knee, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  

The veteran must be apprised of what the 
evidence must show to support a claim for 
service connection (on a direct and 
secondary basis) and a claim for an 
increased rating, apprised of the 
division of responsibility between her 
and VA in obtaining the evidence, and 
specifically requested to send any 
pertinent evidence in her possession to 
VA.  Include an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date in the event of award of 
any benefit sought, per Dingess/Hartman.
 
2.  The claims file should be sent to the 
VA examiner who evaluated the veteran in 
October 2002.  Following a review of the 
file, the examiner should opine whether 
it is at least as likely as not (50 
percent or greater) that the veteran's 
current kidney disability/disabilities 
is/are etiologically related to service.  
The examiner's conclusion should be 
supported by referencing the evidence of 
record, including the laboratory reports 
dated in August 1985.  All opinions 
should be accompanied by a thorough 
rationale.  If the examiner that 
evaluated the veteran in October 2002 is 
not available to provide a response, then 
any similarly qualified VA examiner may 
answer this inquiry.  If additional 
examination of the veteran is deemed 
necessary, schedule the veteran for an 
examination and perform all necessary 
tests.

3.  Readjudicate the issues on appeal, to 
include service connection for a kidney 
disability as secondary to service-
connected disability, and consider all 
evidence.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



